UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1819


In re: MOORTHY SRINIVASAN RAM,

                Petitioner.



                 On Petition for Writ of Mandamus.
                        (3:09-cr-00020-HEH-1)


Submitted:   September 24, 2013         Decided:   September 26, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Moorthy Srinivasan Ram, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Moorthy    Srinivasan     Ram    petitions    for     a    writ   of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C.A. § 2255 (West Supp. 2013) motion.                 He seeks an

order from this court directing the district court to act.                      Our

review of the district court’s docket reveals that the district

court denied      Ram’s   motion   on    August    29,   2013.     Accordingly,

because the district court has recently decided Ram’s case, we

deny the mandamus petition as moot.               We grant leave to proceed

in forma pauperis.        We dispense with oral argument because the

facts   and    legal    contentions     are   adequately   presented      in    the

materials     before    this   court    and   argument    would    not   aid    the

decisional process.



                                                                 PETITION DENIED




                                         2